

114 S3026 IS: ROBOCOP Act
U.S. Senate
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3026IN THE SENATE OF THE UNITED STATESJune 7, 2016Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to expand and clarify the prohibition on inaccurate caller
			 identification information and to require providers of telephone service
			 to offer technology to subscribers to reduce the incidence of unwanted
			 telephone calls, and for other purposes.
	
 1.Short titleThis Act may be cited as the Repeated Objectionable Bothering of Consumers on Phones Act or the ROBOCOP Act. 2.FindingsCongress finds the following:
 (1)The incidence of unwanted telephone calls is a nationwide nuisance. (2)In 2015, the Federal Trade Commission received more than 3,500,000 complaints about unwanted telephone calls.
 (3)Telephone scammers target vulnerable consumers, particularly the elderly. (4)The national do-not-call registry has effectively addressed unwanted telephone calls from legitimate companies, but consumers continue to be subject to unwanted calls originating from sources outside the United States and illegitimate operators.
 (5)Unwanted telephone calls cost consumers an estimated $350,000,000 in 2011. (6)Existing Federal law is inadequate to address this problem.
 (7)Preventing unwanted telephone calls from reaching consumers requires— (A)identifying which calls are unwanted; and
 (B)giving the consumers the ability to block or filter such calls. 3.Expanding and clarifying prohibition on inaccurate caller ID information (a)Communications from outside United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by inserting or any person outside the United States if the recipient is within the United States, after United States,.
 (b)Text messaging serviceSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (1)in subparagraph (A), by inserting or a text message sent using a text messaging service before the period at the end;
 (2)in subparagraph (B), in the first sentence, by inserting or a text message sent using a text messaging service before the period at the end; and (3)by adding at the end the following:
					
 (D)Text messageThe term text message— (i)means a real-time or near real-time digital message consisting of text, images, sounds, or other information that is transmitted from or received by a device that is identified as the transmitting or receiving device by means of a telephone number;
 (ii)includes— (I)a short message service (commonly known as SMS) message;
 (II)an enhanced message service (commonly known as EMS) message; and (III)a multimedia message service (commonly known as MMS) message; and
 (iii)does not include a real-time, 2-way voice or video communication. (E)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service provided as part of or in connection with a telecommunications service or an IP-enabled voice service..
				(c)Regulations
 (1)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.
 (2)DeadlineNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall prescribe regulations to implement the amendments made by this section.
 (d)Effective dateThe amendments made by this section shall apply beginning on the date that is 180 days after the date on which the Federal Communications Commission prescribes regulations under subsection (c)(2).
			4.Technology requirements
 (a)In generalSection 227(d) of the Communications Act of 1934 (47 U.S.C. 227(d)) is amended by adding at the end the following:
				
					(4)Technology offered by providers
 (A)DefinitionsIn this paragraph— (i)the term IP-enabled voice service has the meaning given the term in subsection (e)(8);
 (ii)the term originating provider means a provider of telecommunications service or a provider of IP-enabled voice service that permits a subscriber to originate a call that may be transmitted on the public switched telephone network; and
 (iii)the term receiving provider means a provider of telecommunications service or a provider of IP-enabled voice service that permits a subscriber to receive a call originating or that may be transmitted on the public switched telephone network.
 (B)Requirements to offer technologyThe Commission shall prescribe regulations establishing technical and procedural standards that require—
 (i)any originating provider to enable, for each subscriber of the provider and for no additional charge, technology that verifies, for any telephone call originated by the subscriber, that the caller identification information indicated for the call accurately identifies the subscriber unless—
 (I)the subscriber establishes a legitimate need under subparagraph (C) to provide misleading or inaccurate information for certain calls, such as for a call made to conduct an activity of a domestic violence shelter or a medical practice; or
 (II)the call is exempted under subsection (e)(3)(B)(ii) from the prohibition under subsection (e)(1); and
 (ii)any receiving provider, for each subscriber of the provider and for no additional charge—
 (I)to enable, and to offer the option to disable, technology that— (aa)determines whether an incoming telephone call is verified by the technology enabled under clause (i) as providing caller identification information that accurately identifies the person originating the call;
 (bb)if the incoming telephone call is verified as described in item (aa), allows the subscriber to receive the call; and
 (cc)if the incoming telephone call is not verified as described in item (aa), prevents the subscriber from receiving the call; and
 (II)to offer the option to enable technology that— (aa)identifies an incoming telephone call as originating or probably originating from an automatic telephone dialing system or as using or probably using an artificial or prerecorded voice; and
 (bb)prevents the subscriber from receiving such a call unless the call is made by a public safety entity, including a public safety answering point, as defined in section 222(h), an emergency operations center, or a law enforcement agency, or unless the subscriber provides prior express consent to receive the call.
 (C)Exemption ProcessThe standards established under subparagraph (B)(i) shall provide for a process by which— (i)a subscriber may demonstrate to the originating provider that—
 (I)the subscriber has a legitimate need, under subclause (I) of that subparagraph, to provide misleading or inaccurate caller identification information for certain calls; or
 (II)some or all of the calls of the subscriber are exempted, under the regulations prescribed under subsection (e)(3)(B)(ii), from the prohibition under subsection (e)(1); and
 (ii)the originating provider shall ensure, if the provider makes a favorable determination with respect to the calls described in subclause (I) or (II) of clause (i), that the technology enabled under subparagraph (B)(i) verifies those calls as originating from the subscriber.
 (D)Appeals ProcessThe standards established under subparagraph (B)(ii)(II) shall provide for an appeals process by which—
 (i)a person may notify a receiving provider that the technology offered by the provider under that subparagraph—
 (I)incorrectly identifies the telephone calls of that person as— (aa)originating or probably originating from an automatic telephone dialing system; or
 (bb)using or probably using an artificial or prerecorded voice; or
 (II)prevents subscribers from receiving calls originated by that person that are permitted under item (bb) of that subparagraph; and
 (ii)the receiving provider so notified shall, if the provider finds that the technology offered by the provider incorrectly identifies the telephone calls of the person in a manner described in clause (i)(I) or prevents subscribers from receiving calls in a manner described in clause (i)(II), take such action as is reasonably necessary to correct that incorrect identification or allow for the receipt of those calls, respectively.
							(E)Private right of action
 (i)In generalA person may bring an action, in an appropriate district court of the United States, or, if otherwise permitted by the laws or rules of court of a State, in an appropriate court of that State—
 (I)to enjoin a violation of the regulations prescribed under clause (i) or (ii) of subparagraph (B); or
 (II)to recover the greater of— (aa)the actual monetary loss from such a violation; or
 (bb)$500 in damages for each such violation.
 (ii)Enhanced awardsIf a court finds that the defendant in an action under clause (i) willfully or knowingly violated the regulations described in subclause (I) of that clause, the court may increase the amount of the award to an amount equal to not more than 3 times the amount available under clause (i)(II).
							(F)Rules of Construction
 (i)Prevention of CallsFor purposes of a regulation prescribed under this paragraph, a call shall be considered to be prevented even if the call is recorded or redirected in a manner that allows the called party to—
 (I)be notified of the attempt to make the call; or (II)have access to a message left by the calling party.
 (ii)Blocking caller identification informationNothing in this paragraph may be construed to require an originating provider to prevent or restrict any person from blocking the capability of any caller identification service to transmit caller identification information.
							.
 (b)Actions by StatesSection 227(g)(1) of the Communications Act of 1934 (47 U.S.C. 227(g)(1)) is amended, in the first sentence—
 (1)by inserting after to residents of that State the following: , a pattern or practice of failure to provide the technology required under clause (i) of subsection (d)(4)(B) that threatens or adversely affects an interest of those residents, or a pattern or practice of failure to provide to those residents the technology or the options, as applicable, required under clause (ii) of that subsection,; and
 (2)by inserting after to enjoin such calls the following: or such a failure. (c)Regulations (1)In generalNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall prescribe the regulations required under section 227(d)(4) of the Communications Act of 1934, as added by subsection (a).
 (2)Effective dateThe regulations described in paragraph (1) shall apply beginning on the date that is 180 days after the date on which the Federal Communications Commission prescribes those regulations.
				5.Intentional interference with call-blocking technology
 (a)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:
				
					(i)Intentional interference with call-Blocking technology
 (1)In generalIt shall be unlawful for any person within the United States, or any person outside the United States if the recipient is within the United States, with the intent to cause harm, to take any action that causes the technology offered under subsection (d)(4)(B)(ii)(II) to—
 (A)incorrectly identify telephone calls as— (i)originating or probably originating from an automatic telephone dialing system; or
 (ii)using or probably using an artificial or prerecorded voice; or
 (B)prevent, as that term is used in subsection (d)(4), the called party from receiving a call— (i)made by a public safety entity, including—
 (I)a public safety answering point, as defined in section 222(h);
 (II)an emergency operations center; or (III)a law enforcement agency; or
 (ii)to which the called party has provided prior express consent. (2)Penalties; actions by StatesAny person who violates this subsection or the regulations prescribed under this subsection shall be subject to the penalties under paragraph (5) of subsection (e), and to actions by States under paragraph (6) of that subsection, in the same manner and to the same extent as if the person had violated subsection (e) or the regulations prescribed under that subsection..
 (b)Deadline for regulationsNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall prescribe regulations to implement section 227(i) of the Communications Act of 1934, as added by subsection (a).
 (c)Effective date of regulationsSection 227(i) of the Communications Act of 1934, as added by subsection (a), shall apply beginning on the date that is 180 days after the date on which the Federal Communications Commission prescribes regulations under subsection (b).
			6.Reports to Congress
 (a)Caller name falsificationNot later than 180 days after the date of enactment of this Act, the Federal Communications Commission shall, in consultation with the Federal Trade Commission, submit to Congress and make available on a public website a report containing the findings and conclusions of a study determining how to minimize the extent to which caller names are falsified in caller identification name databases.
			(b)Technology requirements
 (1)In generalNot later than 4 years after the date of enactment of this Act, and every 4 years thereafter until the date of termination described in paragraph (2), the Federal Communications Commission shall submit to Congress and make available on a public website a report that—
 (A)analyzes the extent to which subscribers— (i)continue to receive calls with misleading or inaccurate caller identification information, except for calls from entities with a legitimate need to provide inaccurate caller identification information and calls exempted under section 227(e)(3)(B)(ii) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(B)(ii)), including a quantitative assessment of the change in the number of complaints made to the Commission regarding those calls—
 (I)before the effective date described in section 4(c)(2) of this Act; and (II)after that effective date; and
 (ii)that choose to enable technology offered under section 227(d)(4)(B)(ii)(II) of the Communications Act of 1934, as added by section 4(a), continue to receive calls originating from an automatic telephone dialing system or using an artificial or prerecorded voice, except for calls from public safety entities and calls to which subscribers have provided prior express consent, including a quantitative assessment of the change in the number of complaints made to the Commission regarding those calls—
 (I)before the effective date described in section 4(c)(2) of this Act; and
 (II)after that effective date;
 (B)assesses whether— (i)the standards set forth in the regulations described in section 4(c)(1) have been successful in reducing the number of the calls described in clauses (i) and (ii) of subparagraph (A) of this paragraph received by subscribers; and
 (ii)there have been any problems with those standards or the technology required by those standards, such as the prevention of calls from public safety entities or calls to which subscribers have provided prior express consent; and
 (C)contains any recommendations for legislative or regulatory action to improve the standards described in subparagraph (B).
 (2)TerminationThe date of termination described in this paragraph is the date on which the Federal Communications Commission, in consultation with the Federal Trade Commission, determines that the report required under paragraph (1) is no longer necessary because of a substantial reduction in the number of calls described in each of clauses (i) and (ii) of paragraph (1)(A).